       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 1 of 23                  FILED
                                                                              2020 Oct-09 PM 02:12
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
DOUGLAS C. MARTINSON, II AS    )
ADMINISTRATOR OF THE ESTATE )
OF KRISTIE RENEE HOOD, et al., )
                               )
                               )             Case No.: 5:18-cv-1467-LCB
     Plaintiffs,               )
                               )
v.                             )
                               )
CRETE CARRIER CORPORATION,
A NEBRASKA CORPORATION, et
al.,

      Defendants.

                 MEMORANDUM OPINION AND ORDER

      This case arises out of a motor vehicle accident involving an 18-wheeler

tractor-trailer that claimed the lives of Justin Dwayne Clark Williams, Billy Adam

Cox, and Kristie Renee Hood.       The plaintiffs are the administrators of the

decedents’ estates and have brought claims of wantonness (Count I), negligence

(Count II), and negligent entrustment, hiring and training (Count III) against the

driver of the 18-wheeler, Luis Alfonso Castilleja, and Crete Carrier Corporation

(“Crete”).   Pending before the Court is the defendants’ motion for summary

judgment. (Doc. 34). In their response to the defendants’ motion for summary

judgment, the plaintiffs concede Count III. (Doc. 50, p. 18 n. 12). Accordingly,
          Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 2 of 23




Count III will be dismissed. Otherwise, the motion is fully briefed and is ripe for

review.

   I. Jurisdiction and Venue

      The Court has diversity jurisdiction over this matter pursuant to 28 U.S.C §

1332, which provides that “[t]he district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between … citizens of different

States.” The plaintiffs are the administrators of the decedents’ estates. 28 U.S.C. §

1332(c)(2) provides that “the legal representative of the estate of a decedent shall

be deemed to be a citizen only of the same State as the decedent….”              The

decedents were all residents of Alabama. Luis Castilleja is a resident of California,

and Crete is a corporation with its principal place of business in Nebraska. See 28

U.S.C. 1332(c)(1)(“a corporation shall be deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business….”). The amount in controversy

exceeds $75,000.

      The accident that is the basis for this suit occurred in Jackson County,

Alabama, which is within the Northeastern Division of the Northern District of

Alabama. Thus, venue is proper in this Court. See 28 U.S.C. § 1391(b)(2)(“A




                                         2
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 3 of 23




civil action may be brought in … a judicial district in which a substantial part of

the events or omissions giving rise to the claim occurred.”)

   II. Background

          a. The accident

      On September 27, 2017, the decedents were travelling in the westbound lane

of Highway 72 between Scottsboro, Alabama and Huntsville, Alabama when they

collided with the rear portion of the 18-wheeler being operated by Castilleja. The

car was owned by Hood but was being driven by Williams. Cox was a passenger.

All three occupants of the car died within minutes of the crash, but Castilleja was

not injured. It is undisputed that the truck was completely stopped in the far-right

lane of the highway when the crash occurred. Although the parties dispute the

precise reason that Castilleja’s truck was stopped, the defendants concede that it

was stopped on the right of way as opposed to the shoulder of the road. There

were no traffic lights or stop signs on that particular stretch of road.

      Castilleja testified that, as he was driving along Highway 72, he noticed a

motor home in front of him that was driving erratically and beginning to slow

down. Castilleja stated that he was unable to pass the motor home because of

traffic. As the motor home began to slow down, Castilleja began to apply his

brakes. He also stated that his truck was equipped with a safety feature called

OnGuard that would automatically slow the truck down if it got too close to


                                           3
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 4 of 23




another vehicle. According to Castilleja, the motor home eventually stopped,

causing him to have to stop as well. Castilleja testified that after his truck stopped,

the motor home drove away. However, he was unable to make his truck move

again. The parties are not in complete agreement as to exactly why the truck

became immobilized, but there is evidence suggesting that there was a problem

with the truck’s air-braking system. That problem triggered a safety feature that

prevented the truck from moving.

      As will be discussed in greater detail below, there are disputes as to the order

and timing of the events that happened after Castilleja’s truck stopped. However,

the parties agree that Castilleja did not place any warning devices, such as

reflective triangles or cones, behind his truck to warn oncoming traffic prior to the

crash. According to Castilleja, his truck stopped at approximately 3:27 p.m. just

before he made a notation on his computer that he was off duty. (Doc. 35-2,

Castilleja Depo. p. 264-65). Jackson County 911 received a call from Castilleja at

3:37 p.m. in which he informed them that his truck was stopped on the right of way

and requested assistance.

      Castilleja asserted that before calling 911, he attempted to rev his engine for

five to seven minutes in order restore air pressure to the brakes and move the truck

off the road. Id. at 327. When that was not successful, Castilleja testified that he

exited his truck and walked around to the back of the trailer to listen for air leaks.


                                          4
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 5 of 23




Id. at 328-29. He then examined the engine compartment, and determined that

there was a severe air leak that could not be repaired immediately. Id. at 332.

According to Castilleja, that process took approximately three minutes. Castilleja

stated that he then placed the 911 call, retrieved his reflective triangles from behind

the driver’s seat, and began to go and put them on the road. However, the crash

occurred before he was able to place any of the triangles.

      Melissa Lewis, an eyewitness, called 911 at 3:42 p.m. to report the accident

she had just seen. According to Lewis, she was travelling in the opposite direction

on Highway 72 at the time of the accident. Lewis testified that she saw an 18-

wheeler stopped on the far side of the westbound lane with a man standing beside

it. In a statement that she gave shortly after the accident, Lewis stated that the man

had reflective triangles in his hand. However, at her deposition, she stated that

although she saw something reflective, she could not say with certainty whether

the man was carrying triangles. According to Lewis, the truck’s hazard lights were

not on, and there were no reflective triangles or other warning devices behind the

truck. Lewis stated that she next saw a black car coming up behind the truck and

that the car swerved into the truck and “went up under [it].” (Doc. 35-1, Lewis

Depo. p. 12). Although Lewis did not discount the possibility that a motor home

could have been in front of Castilleja’s truck, she testified that she did not

remember seeing one. Id. at 21.


                                          5
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 6 of 23




      Another eyewitness, Raymond Baker, testified that he was sitting on his

daughter’s front porch watching traffic go by when the accident occurred. Baker

stated that the porch was about 150 yards from the highway. (Doc. 51-13, Baker

Depo. p. 28). Baker testified that he saw Castilleja’s truck begin to slow down and

eventually stop. Id. at 12. However, Baker stated that there was no motor home in

front of the truck. Id. at 22. According to Baker, Castilleja did not exit his truck

until after the accident occurred. Baker stated that approximately 20 minutes

passed between the time Castilleja’s truck stopped and when the crash occurred.

When asked whether the truck’s hazard lights were on, Baker stated that he only

saw one of them blinking on the “back of the trailer on the left side.” Id.

      Baker was also able to recount the order of events leading up to the crash.

According to Baker, Castilleja’s truck was stopped in the right lane, and a “white

box truck” was approaching it in the left lane. Id. at 12. The decedents’ vehicle

was also travelling in the left lane just behind the box truck. Shortly before the

vehicles reached Castilleja’s truck, another vehicle that had been travelling in the

right lane, swerved in front of the box truck in order to avoid Castilleja’s truck. Id.

at 12-13. That caused the box truck to brake which caused the decedent’s vehicle

to swerve into the right lane and crash into Castilleja’s truck. Id. The defendants

claim that Baker’s version of the events is inconsistent with the findings of the

accident reconstructionist.


                                          6
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 7 of 23




      The Court notes that Lewis’s testimony that the decedents’ car swerved to

the left would be consistent with Baker’s testimony because they were viewing the

events from opposite vantage points. However, Lewis testified that she did not see

a white box truck.

         b. Events before the accident

      The defendants do not dispute that, on September 23, 2017, four days before

the accident, Castilleja was in Missouri when he had an air leak in his truck related

to the braking system. He immediately took the truck to a mechanic who was able

to perform a temporary repair. The invoice from that mechanic had the following

“tech notes”: “Checked air leak[.] Had to make a new line from air compressor to

air dryer[.] Did not have the correct fittings[.] Had to use extra hose and [two] 90-

degree fittings and told the driver to replace as soon as possible. He did not want

a part run to get the correct fitting.” (Doc. 51-4, p. 2-3). Castilleja then drove

1,972 miles before the crash. (Doc. 35-9). It is undisputed that Castilleja had no

additional problems with his truck until just before the accident.

         c. Toxicology reports

      The plaintiffs do not dispute that a toxicology report performed on Williams,

the driver of the car, revealed a blood alcohol level of 0.068 g/100 mL. The

toxicology screen also revealed the presence of THC and methamphetamine.

However, the plaintiffs argue that those results are not reliable for various reasons


                                          7
          Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 8 of 23




that will be discussed below, and they dispute that Williams was impaired at the

time of the accident. There is no dispute that Castilleja tested negative for alcohol

or any other controlled substances.

   III.    The Defendants’ Motion for Summary Judgment

      The defendants have moved for summary judgment on all counts.

According to the defendants, there are no disputed material facts as to whether

Castilleja was wanton in his operation of the truck or in its maintenance. Further,

the defendants argue that Castilleja was not negligent for various reasons, that

Williams’s alleged impairment was the proximate cause of the accident, and that

Williams’s alleged intoxication was an intervening efficient cause of the accident.

The defendants also claim that Williams and Hood were contributorily negligent.

Finally, the defendants contend that neither Castilleja nor Crete had notice that

there was a defect with the braking system.

   A. Legal Standard

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper

“if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis


                                         8
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 9 of 23




for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323.

Once the moving party has met its burden, Rule 56(c) requires the non-moving

party to go beyond the pleadings and -- by pointing to affidavits, or depositions,

answers to interrogatories, and/or admissions on file -- designate specific facts

showing that there is a genuine issue for trial. Id. at 324.

      The substantive law will identify which facts are material and which are

irrelevant.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(“Anderson”). All reasonable doubts about the facts and all justifiable inferences

are resolved in favor of the non-movant. See Allen v. Bd. of Pub. Educ. For Bibb

Cty., 495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477

U.S. at 248. If the evidence is merely colorable, or is not significantly probative,

summary judgment may be granted. See id. at 249.

      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). As Anderson teaches, under Rule 56(c) a plaintiff may not simply rest

on her allegations made in the complaint; instead, as the party bearing the burden


                                           9
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 10 of 23




of proof at trial, she must come forward with at least some evidence to support

each element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A]

party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of [her] pleading, but . . . must set forth

specific facts showing that there is a genuine issue for trial.’” Id. at 248 (citations

omitted).

      Summary judgment is mandated “against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp.,

477 U.S. at 322. “Summary judgment may be granted if the non-moving party’s

evidence is merely colorable or is not significantly probative.” Sawyer v. Sw.

Airlines Co., 243 F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477

U.S. at 250-51).

      “[A]t the summary judgment stage the judge’s function is not himself to

weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Anderson, 477 U.S. at 249. “Essentially, the

inquiry is ‘whether the evidence presents a sufficient disagreement to require

submission to the jury or whether it is so one-sided that one party must prevail as a

matter of law.” Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at

251-52); see also LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla.


                                          10
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 11 of 23




1999) (“The law is clear . . . that suspicion, perception, opinion, and belief cannot

be used to defeat a motion for summary judgment.”).


    B. Discussion


    As noted, the defendants have moved for summary judgment on all counts. The

Court will address each in turn.


               1. Wantonness

       To prevail on a wantonness claim in Alabama 1, a plaintiff must provide

substantial evidence that the defendant engaged in “willful or wanton misconduct.”

Ala. Code § 32-1-2. Wantonness requires “the conscious doing of some act or the

omission of some duty while knowing of the existing conditions and being

conscious that, from doing or omitting to do an act, injury will likely or probably

result.” Ex parte Essary, 992 So. 2d 5, 9-10 (Ala. 2007). A plaintiff does not need

to show that “the actor kn[ew] that a person [wa]s within the zone made dangerous

by his conduct” or that the actor “entertained a specific design or intent to injure

the plaintiff” to prove wantonness. Id. Rather, a plaintiff need only show that “the

actor is ‘conscious’ that injury will likely or probably result from his actions.” Id.

1
 “A federal court sitting in diversity, as in this case, must apply the choice of law principles of
the state in which it sits. In determining which state's law applies in a contract dispute, Alabama
follows the principle of lex loci contractus, applying the law of the state where the contract was
formed.” St. Paul Fire & Marine Ins. Co. v. ERA Oxford Realty Co. Greystone, LLC, 572 F.3d
893, 895 (11th Cir. 2009), citing Cherokee Ins. Co., Inc. v. Sanches, 975 So.2d 287, 292
(Ala.2007). The parties do not dispute that the contract was formed in Alabama.
                                                11
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 12 of 23




Demonstrating this consciousness of injury requires a plaintiff to overcome a

rebuttable presumption of the defendant’s instincts for self-preservation. Id. at 12.

In the context of an automobile accident, this entails showing that the defendant

was either so dispossessed of his “normal faculties, such as from voluntary

intoxication [that he was] indifferent to the risk of injury to himself” or that his act

was “so inherently reckless” that he showed “depravity consistent with disregard of

instincts of safety and self-preservation.”         Id. Put simply, a wantonness

determination is wholly fact dependent. Central Alabama Electric Cooperative v.

Tapley, 546 So. 2d 371 (Ala. 1989).

      As a fact-dependent inquiry, wantonness is a question for the jury, and a

court may grant summary judgment only when “there is a total lack of evidence

from which the jury can reasonably infer wantonness.” Cash v. Caldwell, 603 So.

2d 1001, 1003 (Ala. 1992). Alabama courts have denied summary judgment when

“fairminded persons in the exercise of impartial judgment could reach different

conclusions as to the existence of wantonness.” Berry v. Fife, 590 So. 2d 884, 887

(Ala. 1991). Denial is proper where either a jury could reach different conclusions

on whether the undisputed facts constitute wantonness or there is a material dispute

regarding whether the driver engaged in wanton behavior.

      The plaintiffs alleged that Castilleja acted wantonly when he failed to timely

place reflective triangles behind his truck and when he decided to drive his truck


                                          12
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 13 of 23




after the temporary repair was performed in Missouri as opposed to waiting for the

proper part. According to the defendants, Castilleja did not act wantonly at the

scene of the accident because, by calling 911 and first attempting to move his

vehicle onto the side of the road, he was trying to ensure the safety of other drivers.

      However, the Court must evaluate all of the facts in the light most favorable

to the nonmoving party. As noted, there is a dispute as to whether Castilleja ever

got out of his truck before the crash occurred. Castilleja stated that he got out,

examined the rear of the trailer and the engine compartment, called 911, and then

retrieved his reflective triangles all in a window of approximately ten minutes.

However, Raymond Baker testified that Castilleja never exited his truck and sat

idle in the road for approximately 20 minutes. There is also a dispute as to whether

the truck’s hazard lights were turned on. Thus, when viewed in the light most

favorable to the plaintiffs, a reasonable jury could conclude that Castilleja did not

act to ensure the safety of other drivers and instead, sat idle in his truck in the right

lane of a busy highway with no reflective devices placed and no hazard lights

activated. There is evidence in the record indicating that Castilleja had been

trained on the importance of quickly placing reflective devices behind his vehicle

in situations like the present one. Accordingly, viewing the evidence in the light

most favorable to the plaintiffs, a jury could conclude that Castilleja’s conscious




                                           13
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 14 of 23




omission to place the reflective triangles for 20 minutes constituted wanton

behavior.

      As to whether Castilleja’s decision to drive his truck with the temporary

repair constituted wantonness, the Court reaches a different conclusion. In Ex

parte Essary, 992 So. 2d 5, 12 (Ala. 2007), the Alabama Supreme Court discussed

a presumption that exists in wantonness cases such as this. Essentially, that court

held that there is a rebuttable presumption against a finding of wantonness in cases

where the challenged behavior is as real of a danger to the defendant as it would be

to any plaintiff. The Court held:

      Indeed, the risk of injury to Essary himself was as real as any risk of
      injury to the plaintiffs. Absent some evidence of impaired judgment,
      such as from the consumption of alcohol, we do not expect an
      individual to engage in self-destructive behavior. See Griffin Lumber
      Co. v. Harper, 252 Ala. 93, 95, 39 So.2d 399, 401 (1949) (“There is a
      rebuttable presumption recognized by the law that every person in
      possession of his normal faculties in a situation known to be
      dangerous to himself, will give heed to instincts of safety and self-
      preservation to exercise ordinary care for his own personal protection.
      It is founded on a law of nature and has [as] its motive the fear of pain
      or death. Atlantic Coast Line R. Co. v. Wetherington, 245 Ala.
      313(9), 16 So.2d 720 [ (1944) ].”).

As the motion for summary judgment relates to Castilleja’s decision to drive his

truck with the temporary repair, the Court finds that the plaintiffs have pointed to

no evidence that would rebut the presumption discussed in Essary. Driving an 18-

wheeler, or any vehicle for that matter, with faulty brakes would be just as

dangerous to Castilleja as it would to anyone else. There is no evidence that
                                         14
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 15 of 23




Castilleja was impaired when he made that decision or at any other time. Thus, the

Court finds that summary judgment is proper insofar as the plaintiffs attempt to

show wantonness through Castilleja’s decision to drive his truck with the

temporary fittings.

      However, the Court notes that this presumption would be rebutted insofar as

it relates to Castilleja’s decision to delay placing the reflective triangles behind his

truck. As noted, the evidence when viewed in the light most favorable to the

plaintiffs would show that Castilleja remained in the cab of his truck until the crash

occurred. The evidence shows that the truck was pulling a 53-foot trailer and thus,

a jury could find that any rear-end collision would not be as dangerous to Castilleja

as it would to other motorists in smaller vehicles. Indeed, Castilleja suffered no

injuries in this case. Accordingly, summary judgment is due to be denied insofar

as it challenges a finding of wantonness on this basis.

      2. Negligence

      The plaintiffs next allege that the defendants were negligent for the same

reasons. To succeed on a negligence claim, a plaintiff must establish the existence

of (1) a duty; (2) a breach of that duty; (3) proximate causation; and (4) an injury.

Alfa Life Ins. Corp. v. Colza, 159 So. 3d 1240, 1248 (Ala. 2014). In their motion

for summary judgment, the defendants first contend that summary judgment is

proper because, they say, Castilleja was responding to a sudden emergency. The


                                          15
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 16 of 23




defendants also argue that Castilleja was not negligent because, they say, he began

the process of putting out his triangles in a timely manner. Additionally, the

plaintiffs claim that Williams’s alleged impairment was the proximate cause of the

accident as well as an intervening efficient cause, and that Williams and Hood

were contributorily negligent because of their alleged impairment.


         a. Sudden Emergency


      “‘In order for the sudden emergency doctrine to be applicable, there must be

1) a sudden emergency; and 2) the sudden emergency must not be the fault of the

one seeking to invoke the rule.’” Waters v. Williams, 821 So. 2d 1000, 1007 (Ala.

Civ. App. 2001), quoting Friedlander v. Hall, 514 So. 2d 914, 915 (Ala.1987).

Under Alabama law, in negligence cases, the sudden emergency doctrine may

lower a defendant's standard of care. Bettis v. Thornton, 662 So. 2d 256, 257 (Ala.

1995). In Bettis, the Alabama Supreme Court characterized a sudden emergency

as one “calling for quick action….” Generally, a jury must determine whether a

sudden emergency caused an accident. Friedlander v. Hall, 514 So. 2d 914, 915

(Ala. 1987)(citing Rollins v. Handley, 403 So. 2d 914, 917 (Ala. Civ. App. 1980)).

A court may resolve the issue as a matter of law when the record does not contain

“substantial evidence of disputed material facts upon which a fact-finder could

base a determination that a sudden emergency existed....” Whitaker v. Coca-Cola

Co. USA, 812 So. 2d 1252, 1258 (Ala. Civ. App. 2001).
                                        16
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 17 of 23




      According to the defendants, Castilleja was reacting to a sudden emergency

when he slowed and ultimately stopped his truck because of the motor home that

he said was driving erratically in front of him. The Court first notes that there is a

dispute as to whether there was actually a motor home in front of Castilleja.

However, even assuming that there was, Castilleja’s own testimony belies the

contention that the motor home created a sudden emergency. In his deposition,

Castilleja testified that he began to apply his brakes approximately a quarter of a

mile from the motor home and was able to come to a complete stop. (Castilleja

Depo. p. 256-7).     Castilleja testified that the process of slowing down took

approximately 15 seconds. Id. at 254. Given this conflicting evidence, the Court

finds that it would be more appropriate for a jury to resolve whether Castilleja was

responding to a sudden emergency. Thus, summary judgment would not be proper

on that basis and is due to be denied.


         b. Williams’s alleged impairment


      The defendants next argue that summary judgment is proper because, they

say, Williams’s impairment was the proximate cause of the accident and was also

an intervening efficient cause. Williams’s impairment is also the basis for the

defendants’ contributory negligence argument. In order for summary judgment to

be proper under any of these theories, the defendants would have to show that there

is no genuine dispute as to whether Williams was impaired at the time of the
                                         17
         Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 18 of 23




accident. However, the plaintiffs have pointed to evidence indicating that although

the toxicology screen did show that Williams had alcohol in his system, he was

below the legal limit to operate a motor vehicle. Additionally, the plaintiffs note

that although Williams tested positive for other drugs, there is expert testimony

indicating that he may not have been impaired.

         The plaintiffs first note that there is a dispute as to the accuracy of the

toxicology results based on the method used to collect Williams’s blood. The

plaintiffs also pointed to the testimony of Chip Walls, a forensic toxicologist, who

testified that it is difficult to infer impairment from toxicology numbers alone

without drug use information, the dose and duration of use, and the route of

administration. As to THC, Wells stated that it can be detected long after the

psychomotor impairment effects have dissipated. (Doc. 51-15, Wells Depo. p.

121, 275-76). While the Court notes that this is a close issue, it must view the

evidence in the light most favorable to the nonmoving party. When so viewed, a

reasonable jury could conclude that Williams was not impaired at the time of the

crash.

         The defendants also cite to Carroll v. Deaton, Inc., 555 So. 2d 140 (Ala.

1989), in support of their argument that Williams’s intoxication was the proximate

cause of the accident. In Carroll, the plaintiffs argued that a truck driver was

negligent because he parked his trailer without turning on his head lamps or


                                          18
         Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 19 of 23




taillights as required by law. The Alabama Supreme Court determined that the

plaintiff driver committed per se negligence because he was driving under the

influence with a blood alcohol level over the legal limit. However, that case is

distinguishable for two reasons. First, assuming the accuracy of the toxicology

report, Williams was under the legal limit. Second, the plaintiff driver in Carroll

swerved off the road and hit a truck that was parked on the shoulder. In this case,

Castilleja was not parked on the shoulder. Rather, he was stopped in the right of

way. Accordingly, summary judgment would not be proper on any of the grounds

that depend on a finding that Williams was impaired.


           c. Additional argument


      The defendants also argue that summary judgment is appropriate because

Castilleja reasonably attempted to restart his vehicle before beginning the process

of placing the reflective triangles. (Doc. 35, p. 17-18). However, as described in

the previous section regarding wantonness, there is a factual dispute as to the

actions Castilleja took after his truck came to a stop that should be resolved by a

jury. Accordingly, summary judgment would not be appropriate on this basis for

the same reasons discussed in Section II(B)(1).


    3.        Negligent maintenance claim




                                        19
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 20 of 23




      The defendants also argue that the plaintiffs cannot prove that the truck was

negligently or wantonly maintained, nor can they prove that the repair done in

Missouri caused the incident that led Castilleja to stop the truck. (Doc. 35, p. 25).

Under Alabama law, a negligent-maintenance claim premised on a brake failure

first requires the plaintiff to show that “a defective braking system proximately

caused the injuries suffered.” Darnell v. Nance’s Creek Farms, 903 F.2d 1404,

1410 (11th Cir. 1990) (applying Alabama law.) Once proximate cause is shown, a

defendant may avoid liability and show lack of negligence by meeting a two-part

test. Id. at 1407 (interpreting and applying City of Montgomery v. Bennett, 487 So.

2d 942 (Ala. Civ. App. 1986)). “First, the owner or operator must lack knowledge,

either actual or constructive, of the defective condition. Second, the owner or

operator must exercise reasonable care in the inspection and maintenance of the

motor vehicle’s braking system.” Id.

      The defendants first argue that the plaintiffs are unable to prove that the

brake malfunction proximately caused the subject accident. Rather, the defendants

argue that Williams was the proximate cause because, they say, the truck was

readily visible, and he failed to properly react to it. Insofar as this claim is related

to Williams’s purported intoxication, it is due to be denied as explained above.

Thus, the defendants’ claim in this regard would be successful only if there is no

dispute that Castilleja’s truck was readily visible. However, the Court finds that


                                          20
       Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 21 of 23




there are disputed facts as to that contention. While it is true that all of the

witnesses testified that the weather was clear that day and that other vehicles

passed the truck without incident, there is evidence that could suggest that

Williams did not see the truck.

      As noted, Raymond Baker testified that the decedents’ vehicle was traveling

behind a white box truck just before it swerved into the right lane and collided with

Castilleja’s truck. When viewed in the light most favorable to the plaintiffs, a

reasonable jury could conclude that the box truck obstructed Williams’s view.

Additionally, a jury could conclude that, had there been reflective triangles placed

behind Castilleja’s truck as required, Williams may have seen them and known that

there was a hazard ahead. Accordingly, summary judgment would not be proper

on this basis.

      Finally, the defendants contend that Crete lacked actual or constructive

knowledge of the defective brakes.        (Doc. 35, p. 26-27).     According to the

defendants, there is no evidence of a prior malfunction and “neither Crete nor

Castilleja could have anticipated the valve failure.” While it is true that there is no

evidence of a malfunction prior to the one necessitating the repair in Missouri, the

Court is not persuaded that there is no genuine issue of material fact as to Crete’s

or Castilleja’s knowledge of a defect. As noted, Castilleja took the truck to a repair

shop in Missouri, and a mechanic replaced a faulty fitting, albeit not with the


                                          21
         Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 22 of 23




proper part. The technician even noted that he told Castilleja to have the proper

fitting placed as soon as possible. That evidence, when viewed in the light most

favorable to the plaintiffs, could support an inference that Castilleja had knowledge

of a defective condition. The fact that Castilleja had properly maintained his truck

up to that point and had informed Crete of the same is of no consequence. Based

on all of the evidence in the record, a reasonable jury could determine that

Castilleja’s decision to drive the truck in the condition it was in after the repair in

Missouri was negligent.

      Further, there appears to be a dispute as to whether the repair that was done

in Missouri was the cause of the depressurization that caused Castilleja to stop his

truck four days later. The defendants point out that the state trooper who examined

the truck after the accident allowed it to remain in service and that he did not issue

a citation for the temporary part that had been installed. The defendants also

contend that the plaintiffs’ expert’s testimony is not supported by the post-accident

investigation. Those disputes, however, will have to be resolved by a jury and

preclude summary judgment on this issue.


   IV.     Claims against Crete


      As noted, the plaintiffs brought both their claim against both Castilleja and

Crete under the theory that Castilleja’s acts were to be imputed to Crete because,

the plaintiffs said, Crete “was the owner of and had the right of control over and
                                          22
        Case 5:18-cv-01467-LCB Document 64 Filed 10/09/20 Page 23 of 23




use of, the” truck driven by Castilleja. (Doc. 1, p. 4). The plaintiffs also alleged

that Crete was responsible under theories of respondeat superior, agency, [and]

employer-employee relationship.” (Doc. 1, p. 5). In their motion for summary

judgment, the defendants did not directly challenge any of these theories nor did

they allege that summary judgment should be granted in favor of Crete on any

independent basis.     Accordingly, all of the claims that will proceed against

Castilleja will proceed against Crete as well.


   V.     Conclusion

        For the foregoing reasons, the defendants’ motion for summary judgment

(Doc. 35) is GRANTED IN PART AND DENIED IN PART. The motion is

GRANTED insofar as the complaint alleges that the defendants acted wantonly

regarding Castilleja’s decision to operate the truck with the repaired hose. See

Section II(B)(1). In all other respects, the motion is DENIED.


        DONE and ORDERED October 9, 2020.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          23
